DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2021 has been entered.

 Claim Objections
Claims 19 and 20 are objected to because of the following informalities:  dependent claim 19 has a typographical error because it should depend from independent claim 15 instead of canceled claim 16.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wylie (US 2020/0021966) in view of US 2002/0126618 (hereinafter Kim) and US 2011/0044324 (hereinafter Li).
Regarding claims 1 and 8, Wylie teaches an apparatus/method of data transmission, performed by a wireless device, comprising: receiving a localization tone having a first value (FIG. 5C; [0091][0113]: details venue configuration message; Tone ID; receiving a phone locator signal form a beacon transmitter); inserting the localization tone into a data packet at an application layer of a communication protocol stack (FIG. 5C: details data packet structure, venue configuration message, Location nodes; Tone ID, as localization tone), the localization tone preceding data of a payload of the data packet and having a last bit immediately preceding a first bit of the data of the payload (FIG. 5C, 188D next to other fields of payload 188’, as immediately preceding).
Wylie does not explicitly teach generating a modified localization tone estimating a functional inverse of an effect of processing on the localization tone, using the localization tone, wherein the modified localization tone is generated and configured to have the first value after undergoing processing; replacing the localization tone in the data packet with the modified localization tone; and transmitting the data packet.
([0059]: details analytic tone, as modified localization tone, is generated easily by using inverse fast Fourier transform (IFFT), as estimating a functional inverse, not affected by various other factors, as effect of processing on the localization tone, analytic signal, as using the localization tone).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wylie to incorporate the teachings of Kim and include generating a modified localization tone estimating a functional inverse of an effect of processing on the localization tone, using the localization tone of Kim with Wylie. Doing so would improve simplify the mathematical calculations required (Kim, at paragraph [0015]).
Moreover, Li teaches wherein the modified localization tone is generated and configured to have the first value after undergoing processing ([0050] before the digital voice information is processed through tone modification, the digital voice information should be processed through noise removing, noise reduction and signal gain control and the like); replacing the localization tone in the data packet with the modified localization tone ([0052]: details group and pack the tone-modified voice to obtain tone-modified voice packets); and transmitting the data packet (FIG. 1, S103; [0052]: details send tone-modified voice packets).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wylie to incorporate the teachings of Li and include wherein the modified localization tone is generated and  of Li with Wylie. Doing so would provide the advantage and capability to achieve better effects (Li, at paragraph [0050]).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wylie in view of Kim and Li as applied to claim 1 or 8 above, and further in view of US 10,587,369 (hereinafter Shattil) and Applicant admitted prior art (hereinafter AAPA).
Regarding claims 4 and 11, Wylie does not explicitly teach wherein the processing is encryption, and wherein generating the modified localization tone comprises performing Decrypt_AES(IV,SK,array(bit_i)), wherein Decrypt_AES is an established algorithm according to the Advanced Encryption Standard (AES) encryption protocol, IV is an initialization vector, SK is a session key, and bit_i is the localization tone.
However, Shattil teaches encryption (Col. 16, ll. 20-22: details encoding the transmitted packets, pilot tones and/or other known transmitted signals).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wylie to incorporate the teachings of Shattil and include encryption of Shattil with Wylie. Doing so would provide the advantage and capability to support efficient and reliable data transfer (Shattil, Col. 1, l. 65).
(in claim: recites it is an established algorithm according to the Advanced Encryption Standard (AES) encryption protocol).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wylie to incorporate the teachings of AAPA and include Decrypt_AES of AAPA with Wylie. Doing so would provide the advantage and capability to encrypt and decrypt (as admitted in the claim).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wylie in view of Kim and Li as applied to claim 1 or 8 above, and further in view of Shattil and US 10,511,939 (hereinafter Wihardja).
Regarding claims 7 and 14, Wylie does not explicitly teach wherein before transmitting the data packet the method further comprises: encrypting the data packet containing the modified localization tone; appending a header to the encrypted data packet, the header preceding the modified localization tone; generating a cyclic redundancy check (CRC) code; appending the CRC code to the end of the data packet; and performing the data whitening by performing a summation of each bit of the data packet with an output of a linear feedback shift register having an initial seed value.
However, Shattil teaches encryption (Col. 16, ll. 20-22: details encoding the transmitted packets, pilot tones and/or other known transmitted signals).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wylie to incorporate the teachings of Shattil and include encryption of Shattil with Wylie. Doing so would provide 
Moreover, Wihardja teaches appending a header to the encrypted data packet (FIG. 2B, 215B-0: details control portion, as header), the header preceding the modified localization tone (FIG. 9, 970-14: details insert tone data into payload); generating a cyclic redundancy check (CRC) code (col. 11, ll. 30: details CRC); appending the CRC code to the end of the data packet (FIG. 2B, 215B-1: details CRC at end of packet); and performing the data whitening by performing a summation of each bit of the data packet with an output of a linear feedback shift register having an initial seed value (col. 11, ll. 28-29: details inverse whitening sequence).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wylie to incorporate the teachings of Wihardja and include appending a header to the encrypted data packet, the header preceding the modified localization tone; generating a cyclic redundancy check (CRC) code; appending the CRC code to the end of the data packet; and performing the data whitening by performing a summation of each bit of the data packet with an output of a linear feedback shift register having an initial seed value of Wihardja with Wylie. Doing so would provide the advantage and capability to support the knowledge of where the “tone” would sit in the payload (Wihardja, Col. 11, ll. 32-34).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0070881 (hereinafter Marcarelli) in view of Wylie, Kim and Li.
(FIG. 3, 168; [0044]: details signal from base station, as communicating characteristics if transmission with device, initiate the transmission of data format for radio transmission, as pre-arranged the characteristic); and transmitting the data packet to the receiving device (FIG. 3, 177: details transmit the data packet).
Marcarelli does not explicitly teach receiving a localization tone having a first value; inserting the localization tone into a data packet at an application layer of a communication protocol stack, the localization tone preceding data of a payload of the data packet and having a last bit immediately preceding a first bit of the data of the payload; generating a modified localization tone estimating an effect of processing on the localization tone by estimating an output of a linear feedback shift register, wherein the modified localization tone is generated and configured to have the first value after undergoing processing; and replacing the localization tone in the data packet with the modified localization tone.
However, Wylie teaches receiving a localization tone having a first value (FIG. 5C; [0091][0113]: details venue configuration message; Tone ID; receiving a phone locator signal form a beacon transmitter); inserting the localization tone into a data packet at an application layer of a communication protocol stack (FIG. 5C: details data packet structure, venue configuration message, Location nodes; Tone ID, as localization tone), the localization tone preceding data of a payload of the data packet (FIG. 5C, 188D next to other fields of payload 188’, as immediately preceding).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marcarelli to incorporate the teachings of Wylie and include receiving a localization tone having a first value; inserting the localization tone into a data packet at an application layer of a communication protocol stack, the localization tone preceding data of a payload of the data packet and having a last bit immediately preceding a first bit of the data of the payload of Wylie with Marcarelli. Doing so would reduce the amount of data that needs to be processed (Wylie, at paragraph [0129]).
Moreover, Kim teaches generating a modified localization tone estimating a functional inverse of an effect of processing on the localization tone ([0059]: details analytic tone, as modified localization tone, is generated easily by using inverse fast Fourier transform (IFFT), as estimating a functional inverse, not affected by various other factors, as effect of processing on the localization tone).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marcarelli to incorporate the teachings of Kim and include generating a modified localization tone estimating a functional inverse of an effect of processing on the localization tone, using the localization tone of Kim with Marcarelli. Doing so would improve simplify the mathematical calculations required (Kim, at paragraph [0015]).
Furthermore, Li teaches wherein the modified localization tone is generated and configured to have the first value after undergoing processing ([0050] before the digital voice information is processed through tone modification, the digital voice information should be processed through noise removing, noise reduction and signal gain control and the like); and replacing the localization tone in the data packet with the modified localization tone ([0052]: details group and pack the tone-modified voice to obtain tone-modified voice packets).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marcarelli to incorporate the teachings of Li and include wherein the modified localization tone is generated and configured to have the first value after undergoing processing; and replacing the localization tone in the data packet with the modified localization tone of Li with Marcarelli. Doing so would provide the advantage and capability to achieve better effects (Li, at paragraph [0050]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Marcarelli in view of Wylie, Kim and Li as applied to claim 16 above, and further in view of Shattil and AAPA.
Regarding claim 19, Marcarelli does not explicitly teach wherein the processing is encryption, and wherein generating the modified localization tone comprises performing Decrypt_AES(IV,SK,array(bit_i)), wherein Decrypt_AES is an established algorithm according to the Advanced Encryption Standard (AES) encryption protocol, IV is an initialization vector, SK is a session key, and bit_i is the localization tone.
However, Shattil teaches encryption (Col. 16, ll. 20-22: details encoding the transmitted packets, pilot tones and/or other known transmitted signals).
 of Shattil with Marcarelli. Doing so would provide the advantage and capability to support efficient and reliable data transfer (Shattil, Col. 1, l. 65).
Moreover, AAPA teaches Decrypt_AES (in claim: recites an established algorithm according to the Advanced Encryption Standard (AES) encryption protocol).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marcarelli to incorporate the teachings of AAPA and include Decrypt_AES of AAPA with Marcarelli. Doing so would provide the advantage and capability to encrypt and decrypt (as admitted in the claim).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Marcarelli in view of Wylie, Kim and Li as applied to claim 16 above, and further in view of Shattil and Wihardja.
Regarding claim 20, Marcarelli does not explicitly teach wherein before transmitting the data packet the method further comprises: encrypting the data packet containing the modified localization tone; appending a header to the encrypted data packet, the header preceding the modified localization tone; generating a cyclic redundancy check (CRC) code; appending the CRC code to the end of the data packet; 
However, Shattil teaches encryption (Col. 16, ll. 20-22: details encoding the transmitted packets, pilot tones and/or other known transmitted signals).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marcarelli to incorporate the teachings of Shattil and include encryption of Shattil with Marcarelli. Doing so would provide the advantage and capability to support efficient and reliable data transfer (Shattil, Col. 1, l. 65).
Moreover, Wihardja teaches appending a header to the encrypted data packet (FIG. 2B, 215B-0: details control portion, as header), the header preceding the modified localization tone (FIG. 9, 970-14: details insert tone data into payload); generating a cyclic redundancy check (CRC) code (col. 11, ll. 30: details CRC); appending the CRC code to the end of the data packet (FIG. 2B, 215B-1: details CRC); and performing the data whitening by performing a summation of each bit of the data packet with an output of a linear feedback shift register having an initial seed value (col. 11, ll. 28-29: details inverse whitening sequence).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marcarelli to incorporate the teachings of Wihardja and include appending a header to the encrypted data packet, the header preceding the modified localization tone; generating a cyclic redundancy check (CRC) code; appending the CRC code to the end of the data packet; and performing the data whitening by performing a summation of each bit of the data .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wylie in view of Kim and Li as applied to claim 1 above, and further in view of US 2018/0288198 (hereinafter Pope).
Regarding claim 21, Wylie does not explicitly teach prior to the transmitting, processing the data packet, including the modified localization tone; wherein the processing includes at least one of data whitening or decryption.
However, Pope teaches prior to the transmitting, processing the data packet, including the modified localization tone; wherein the processing includes at least one of data whitening or decryption ([0185][0353]: details header processing prior to transmitting data packets onto the network; protocol processing of packets to be transmitted… some header may be decrypted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wylie to incorporate the teachings of Pope and include prior to the transmitting, processing the data packet, including the modified localization tone; wherein the processing includes at least one of data whitening or decryption of Pope with Wylie. Doing so would improve security of data networks (Pope, at paragraph [0003]).

Allowable Subject Matter
Claims 2-3, 5-6, 9-10,12-13 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644.  The examiner can normally be reached on Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./Patent Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415